Andrew McClain, J.,
delivered the opinion of the Court.
Estill executed his note to Syler, the consideration being Confederate money. Syler transferred this note to Laughmiller, the plaintiff, with indorsement of guaranty. This transfer and guaranty were made upon new consideration passing from Laughmiller to Syler. The action was commenced on the note before a justice of the peace. There was an appeal to the Circuit Court. The judgment from which appeal has been' taken to this Court was a judgment in favor of plaintiff against the guarantor, Syler.
*159It is the opinion of a majority of the Court, that the plaintiff is not debarred of his recovery against Syler, the guarantor, by reason of the fact that the original consideration of the note, as between Estill and Syler, was Confederate money.
Let the judgment be affirmed.